



COURT OF APPEAL FOR ONTARIO

CITATION: Markham (City) v. AIG Insurance
    Company of Canada, 2021 ONCA 546

DATE: 20210727

DOCKET: M52381 (C67455)

Doherty, Brown and Thorburn
    JJ.A.

BETWEEN

The Corporation of the City of
    Markham

Applicant (Respondent in Appeal)

and

AIG
    Insurance Company of Canada

Respondent (Main Application/Appellant)

BETWEEN

AIG
    Insurance Company of Canada

Applicant (Appellant)

and

Lloyds
    Underwriters and The Corporation of the City of Markham

Respondents (Counter-Application/Respondents
    in Appeal)

David G. Boghosian and Shaneka Shaw
    Taylor, for the Corporation of the City of Markham and Lloyds Underwriters

Marcus B. Snowden and Sébastien A.
    Kamayah, for AIG Insurance Company of Canada

Heard: In writing

COSTS ENDORSEMENT

[1]

AIG, the responding party on the motion, seeks
    costs on a substantial indemnity basis. The moving parties on the motion
    (Lloyds Underwriters and the City of Markham) did not file any written
    submissions on costs.

[2]

This motion for a reconsideration of the courts
    decision allowing the appeal was, on any reasonable assessment, totally devoid
    of merit and bound to fail. AIG was put to needless expense in its response to
    the motion. AIG is entitled to costs on a substantial indemnity basis. We fix
    those costs at $13,000, inclusive of disbursements and relevant taxes and
    payable forthwith.

Doherty
    J.A.

David
    Brown J.A.

J.A.
    Thorburn J.A.


